 Case 1:21-cv-01329-BMC Document 11 Filed 05/18/21 Page 1 of 1 PageID #: 64




                      4545 Northwestern Drive | Zionsville, IN 46077
                      OFFICE 317.363.2400 | FAX 317.363.2257 | schuckitLAW.com


May 18, 2021

                                                                                     VIA ECF ONLY
Magistrate Judge Lois Bloom
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       RE:     Yaakov Y. Gross v. Trans Union, LLC
               U.S. District Court, Eastern District of New York
               Case No. 1:21-cv-01329-DG-LB

Dear Judge Bloom:

Pursuant to Your Honor’s Order on April 29, 2021, the parties submit this status report.

Plaintiff: The parties were unable to reach settlement and will require the Court to set discovery
deadlines in the case. Before setting specific deadlines, Plaintiff would also like to advise the
Court that he intends to proceed with a Motion for Remand as the Court lacks subject matter
jurisdiction under EDNY case law.

Trans Union: Plaintiff has made a substantial monetary demand to Trans Union. Trans Union,
as directed by Your Honor at the Initial Conference, sent Plaintiff a current disclosure showing
that the subject account has been updated and requested that Plaintiff dismiss this matter. Plaintiff
has refused to dismiss, and therefore forces Trans Union to file a Motion for Judgment on the
Pleadings, as the doctrine of claim preclusion prevents Plaintiff from relitigating this claim after
having received a final judgment on the merits of his FCRA claim when Judge Cogan granted
Trans Union’s previous Rule 12(b)(6) Motion To Dismiss. Trans Union is preparing a pre-motion
letter directed to Judge Gujarati. As such, Trans Union does not believe a discovery schedule is
necessary at this time.

                                                          Respectfully,

                                                          SCHUCKIT & ASSOCIATES, P.C.

                                                          /s/ Camille R. Nicodemus

                                                          Counsel for Defendant Trans Union, LLC
CRN/llj
cc:   All counsel of record (via ECF)
